By the Court,
Kinsman, J.
This case is brought up on error from Leavenworth county, to reverse an order made at chambers, discharging an attachment.
The proceedings were under the code of 1858.
The first question presented to the court is, whether, under that code, a judge at chambers is authorized to hear and determine motions to discharge an attachment. This point was settled in the case of Reyburn vs. Bassett & Brackett, by the supreme court of the territory denying any such power to a judge at chambers. This ruling of that court was a proper in*221terpretation of the code, and with the reasoning by which it was supported we are satisfied.
This decision on this point renders it unnecessary for us to examine the other points raised in the petition in error.
The order discharging the attachment is reversed, and the cause remanded to the district court of Leavenworth county for further proceedings.